Exhibit 10.66

FOURTH AMENDMENT TO LETTER OF CREDIT FACILITY AGREEMENT
This Fourth Amendment to Letter of Credit Facility Agreement (this “Amendment”),
is entered into as of December 23, 2014, by and among SunPower Corporation, a
Delaware corporation (the “Company”), SunPower Corporation, Systems, a Delaware
corporation (the “Subsidiary Applicant” and, together with the Company, the
“Credit Parties” and individually, each a “Credit Party”), Total S.A., a société
anonyme organized under the laws of the Republic of France (the “Parent
Guarantor”), Deutsche Bank AG New York Branch, as issuing bank and as
administrative agent for the Banks (as defined below) (in such capacity, the
“Administrative Agent”), and the Required Banks (as defined below).
BACKGROUND
A.    The Credit Parties and the Parent Guarantor entered into that certain
Letter of Credit Facility Agreement, dated as of August 9, 2011 (as amended by
the First Amendment dated as of December 20, 2011, the Second Amendment dated as
of December 19, 2012, and the Third Amendment dated as of December 23, 2013, and
as may be further amended, modified, supplemented, extended or restated from
time to time, the “Credit Agreement”), with the Administrative Agent and the
several financial institutions from time to time a party thereto (the “Banks”).
Each capitalized term used herein, that is not defined herein, shall have the
meaning ascribed thereto in the Credit Agreement.
B.    The Company, the Parent Guarantor, and the Administrative Agent have
executed an Issuing Bank Joinder Agreement with each of Credit Agricole
Corporate and Investment Bank (“Credit Agricole”) and The Bank of Tokyo -
Mitsubishi UJF, Ltd., Paris Branch (“BTMU”) designating each of Credit Agricole
and BTMU as an Issuing Bank under the Facility, and have delivered each such
executed Issuing Bank Joinder Agreement to the Administrative Agent to be
effective as of the Fourth Amendment Effective Date.
D.     The Credit Parties have requested that the Administrative Agent, the
Required Banks and the Parent Guarantor amend the Credit Agreement to limit (i)
Credit Agricole's obligation to issue LOCs under the Facility to LOCs in an
aggregate amount outstanding at any time not to exceed $250,000,000 and (ii)
BTMU's obligation to issue LOCs under the Facility to LOCs in an aggregate
amount outstanding at any time not to exceed $250,000,000, in each case, to be
effective as of the Fourth Amendment Effective Date.
E.    Although the Administrative Agent, the Parent Guarantor and those certain
Banks defined as “Required Banks” under the Credit Agreement (the “Required
Banks”) are under no obligation to do so, the Administrative Agent, the Parent
Guarantor and the Required Banks are willing to amend the Credit Agreement in
accordance with the terms, and subject to the conditions, set forth herein.
AGREEMENT
The parties to this Amendment, intending to be legally bound, hereby agree as
follows pursuant to Section 8.01 of the Credit Agreement:
1.Incorporation of Recitals. Each of the above recitals is incorporated herein
as true and correct and is relied upon by the Administrative Agent and each
Required Bank in agreeing to the terms of this Amendment.


2.Amendment to Credit Agreement. Section 2.01(a) of the Credit Agreement is
hereby amended and restated to read as follows:




--------------------------------------------------------------------------------




“(a)    the Issuing Bank shall not have any obligation to issue or amend the
expiry, amount or language of any LOC if (i) the aggregate Credit Exposure
(after giving effect to such issuance, extension, or increase) would exceed the
aggregate Commitment Amount of the Banks, (ii) any Bank's Pro Rata Share of the
aggregate Credit Exposure (after giving effect to such issuance or amendment)
would exceed such Bank's Commitment Amount, (iii) such issuance or amendment
would conflict with or cause the Issuing Bank to exceed any limited imposed by
applicable law or any applicable requirement hereof, (iv) solely with respect to
HSBC Bank USA, National Association in its capacity as an Issuing Bank hereunder
(“HSBC”), such issuance or amendment would cause the sum (without duplication)
at such time of (x) the aggregate outstanding amount of all LOC Disbursements
under LOCs issued by HSBC, (y) the aggregate Available Amount of all LOCs issued
by HSBC, and (z) the aggregate Available Amount of all LOCs that have been
requested by the Applicants to be issued by HSBC hereunder but have not yet been
so issued to exceed $250,000,000, (v) solely with respect to DB in its capacity
as an Issuing Bank hereunder, such issuance or amendment would cause the sum
(without duplication) at such time of (x) the aggregate outstanding amount of
all LOC Disbursements under LOCs issued by DB, (y) the aggregate Available
Amount of all LOCs issued by DB, and (z) the aggregate Available Amount of all
LOCs that have been requested by the Applicants to be issued by DB hereunder but
have not yet been so issued to exceed $778,000,000 or such greater amount not to
exceed the Commitment Amount as DB may elect in its sole discretion from time to
time, (vi) solely with respect to Credit Agricole Corporate and Investment Bank
in its capacity as an Issuing Bank hereunder (“Credit Agricole”), such issuance
or amendment would cause the sum (without duplication) at such time of (x) the
aggregate outstanding amount of all LOC Disbursements under LOCs issued by
Credit Agricole, (y) the aggregate Available Amount of all LOCs issued by Credit
Agricole, and (z) the aggregate Available Amount of all LOCs that have been
requested by the Applicants to be issued by Credit Agricole hereunder but have
not yet been so issued to exceed $250,000,000, or (vii) solely with respect to
The Bank of Tokyo - Mitsubishi UFJ, Ltd., Paris Branch in its capacity as an
Issuing Bank hereunder (“BTMU”), such issuance or amendment would cause the sum
(without duplication) at such time of (x) the aggregate outstanding amount of
all LOC Disbursements under LOCs issued by BTMU, (y) the aggregate Available
Amount of all LOCs issued by BTMU, and (z) the aggregate Available Amount of all
LOCs that have been requested by the Applicants to be issued by BTMU hereunder
but have not yet been so issued to exceed $250,000,000;”.
3.Confirmation of Guaranty. The Parent Guarantor ratifies and reaffirms its
obligations under the Parent Guaranty and each and every term, condition, and
provision of the Parent Guaranty. The Parent Guarantor further represents and
warrants that it has no defenses or claims against the Administrative Agent or
any Bank that would or might affect the enforceability of the Parent Guaranty
and that the Parent Guaranty remains in full force and effect.
 
4.Ratification and Confirmation of Loan Documents. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
alter, modify, amend, or in any way affect any of the terms, conditions,
obligations, covenants, or agreements contained in the Credit Agreement or any
other Loan Document, and shall not operate as a waiver of any right, power, or
remedy of the Administrative Agent or any Bank under the Credit Agreement or any
other Loan Document.




--------------------------------------------------------------------------------




Except as expressly set forth herein, the Credit Agreement and all other
instruments, documents and agreements entered into in connection with the Credit
Agreement and each other Loan Document shall be and remain in full force and
effect in accordance with their respective terms and hereby are ratified and
confirmed by each Credit Party in all respects.


5.Representations and Warranties. The Parent Guarantor and each Credit Party
hereby represents and warrants that:


a.the representations and warranties contained in each Loan Document to which
the Parent Guarantor or such Credit Party is a party are true and correct in all
material respects (except to the extent already qualified by materiality which
such representations and warranties shall be true and correct in all respects)
on and as of the date hereof;


b.no Block Notice is in effect;


c.on and as of the date hereof, no Change in Law has occurred, no order,
judgment or decree of any Governmental Authority has been issued, and no
litigation is pending or threatened, which enjoins, prohibits, or restrains (or
with respect to any litigation seeks to enjoin, prohibit, or restrain), the
reimbursement of LOC Disbursements, the issuance of any LOC or any participation
therein, the consummation of any of the other transactions contemplated hereby,
or the use of proceeds of the Facility; and


d.no Event of Default, or event or condition that would constitute an Event of
Default described in Section 6.01(a), Section 6.01(f), or Section 6.01(g) of the
Credit Agreement but for the requirement that notice be given or time elapse or
both, has occurred and is continuing or would result immediately after giving
effect to this Amendment and the transactions contemplated hereby.


6.Fourth Amendment Effective Date. The amendment set forth in Section 2 of this
Amendment shall become effective on the date hereof (the “Fourth Amendment
Effective Date”) if each of the following conditions shall have been satisfied
on or before such date:


a.The Administrative Agent shall have received from the Parent Guarantor, each
Credit Party, the Administrative Agent, and the Required Banks either (i) a
counterpart of this Amendment signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment.


b.The Administrative Agent shall have received documents and certificates
relating to the organization, existence, and good standing of each Credit Party,
and the authorization of the transactions contemplated hereby, all in form
reasonably satisfactory to the Administrative Agent, including (i) certified
copies of the resolutions (or comparable evidence of authority) of each Credit
Party approving the transactions contemplated by this Amendment and (ii) a
certification as to the names and true signatures of the officers of each Credit
Party that are authorized to sign this Amendment.


c.The Administrative Agent shall have received, to the extent invoiced,
reimbursement or payment of all expenses required to be reimbursed or paid by
any Credit Party pursuant to any Loan Document, including the reasonable fees
and disbursements invoiced on or prior to such date of Moses & Singer LLP,
counsel to DB.




--------------------------------------------------------------------------------




d.Each of Credit Agricole and BTMU shall have advised the Administrative Agent
in writing (including by facsimile or e-mail) that the Company has executed and
delivered to Credit Agricole or BTMU, as applicable, a fee letter in form and
substance satisfactory to each of Credit Agricole and BTMU, respectively.


7.Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or e-mail (in a
pdf or similar file) shall be as effective as delivery of an original executed
counterpart of this Amendment.


8.Effect on Loan Documents. From and after the Fourth Amendment Effective Date,
all references in any Loan Document to the Credit Agreement or any other Loan
Document shall be deemed to be references to the Credit Agreement or such other
Loan Document as amended by this Amendment and as the same may be further
amended, supplemented or otherwise modified from time to time. This Amendment
shall constitute a Loan Document for all purposes under the Credit Agreement and
the other Loan Documents.


9.Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.


[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company, the Subsidiary Applicant, the Parent Guarantor,
the Administrative Agent and the Required Banks have caused this Fourth
Amendment to be executed as of the date first written above.


The “Company”


SUNPOWER CORPORATION
 
 
 
 
By:
/s/ Charles D. Boynton
Name:
Charles D. Boynton
Title:
EVP & CFO
 
 
The “Subsidiary Applicant”
 
SUNPOWER CORPORATION, SYSTEMS
 
 
 
 
By:
/s/ Charles D. Boynton
Name:
Charles D. Boynton
Title:
CFO
 
 
The “Parent Guarantor”
 
TOTAL, S.A.
 
 
 
 
By:
/s/ Patrick de la Chevardière
Name:
Patrick de la Chevardière
Title:
Chief Financial Officer





[Signature Page to Fourth Amendment to Letter of Credit Facility Agreement]




--------------------------------------------------------------------------------






The “Administrative Agent”, an “Issuing Bank”, and a “Bank”
 
DEUTSCHE BANK AG NEW YORK BRANCH, individually, as Administrative Agent, and as
an Issuing Bank
 
 
 
 
By:
/s/ Robert Lofaro
Name:
Robert Lofaro
Title:
Director
 
 
By:
/s/ Prashant Mehra
Name:
Prashant Mehra
Title:
Vice President
 
 





[Signature Page to Fourth Amendment to Letter of Credit Facility Agreement]






--------------------------------------------------------------------------------




BANCO SANTANDER, S.A., NEW YORK BRANCH, as a Bank
 
 
By:
/s/ Rita Walz-Cuccioli
Name:
Rita Walz-Cuccioli
Title:
Executive Director
 
Banco Santander, S.A., New York Branch
 
By:
/s/ Terence Corcoran
Name:
Terence Corcoran
Title:
Senior Vice President
 
Banco Santander, S.A., New York Branch







[Signature Page to Fourth Amendment to Letter of Credit Facility Agreement]




--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, individually and as an Issuing
Bank
 
By:
/s/ Ghislain Descamps
Name:
Ghislain Descamps
Title:
Managing Director
 
Credit Agricole CIB
 
By:
/s/ Frederic Bambuck
Name:
Frederic Bambuck
Title:
Director





[Signature Page to Fourth Amendment to Letter of Credit Facility Agreement]






--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION, individually and as an Issuing Bank
 
 
 
 
By:
/s/ Thomas Lo
Name:
Thomas Lo
Title:
Vice President
 
 







[Signature Page to Fourth Amendment to Letter of Credit Facility Agreement]




--------------------------------------------------------------------------------




LLOYDS TSB BANK PLC, as a Bank
 
 
 
 
By:
/s/ Stephen Giacolone
Name:
Stephen Giacolone
Title:
Assistant Vice President - G011
 
By:
/s/ Daven Popat
Name:
Daven Popat
Title:
Senior Vice President - P003







[Signature Page to Fourth Amendment to Letter of Credit Facility Agreement]




--------------------------------------------------------------------------------




THE BANK OF TOKYO - MITSUBISHI UFJ, LTD., PARIS BRANCH, individually and as an
Issuing Bank
 
 
 
 
By:
/s/ Laurent LaDrange
Name:
Laurent LADRANGE
Title:
Directeur Général Adjoint
 
 







[Signature Page to Fourth Amendment to Letter of Credit Facility Agreement]


